DETAILED ACTION
This office action is in response to the application filed on 25 January 2021. Claims 1-20 are pending and are examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Specification
The disclosure is objected to because of the following informalities:
On page 13, Table 1, please replace each comma (e.g., “26,68”, “21,20”, “27,45”, “24,36”, and “31,31”) with a period: - - 26.68 - - , - - 21.20 - - , - - 27.45 - - , - - 24.36 - - , and - - 31.31 - - .
Examiner respectfully requests verification and requires appropriate correction regarding this matter.
Claim Objections
Claims 1, 3-4, 6, 8, and 10-12, and 14-16 are objected to because of the following informalities: 
In Claim 1, line 3, “non-key-frame” should likely read - - non-key frame - - .
In Claim 1, lines 6-7, “the video signal sequence” should likely read - - the video sequence - - .
In Claim 3, the first line after the equation, “the ith image block” lacks clear antecedent basis and will be reasonably interpreted as - - “an ith image block - - .
In Claim 3, second line after the equation, “the jth hypothesis block” lacks clear antecedent basis and will be reasonably interpreted as - - “a jth hypothesis block - - .
In Claim 4, lines 13 and 15, both instances of “non-key-frame” should likely read - - non-key frame - - .
In Claim 6, lines 3-4, “the hxwx(SR•b•b)” lacks clear antecedent basis and will be reasonably interpreted as - - hxwx(SR•b•b) - - .
In Claim 6, line 4 recites “hxwx(SR•b•b)”, line 8 recites “hxwx(b•b)”, and line 11 recites “(h•b)x(w•b)”. However, the elements in these formulas must be defined.
In Claim 8, line 7, and in Claims 11-12 and 14-16, line 6 of each claim, the claims recite “SR•b•b”. However, for each of these instances, the elements in these formulas must be defined.
In Claim 10, line 1, “CVS ,” should likely read - - CVS, - - .
In Claim 10, each of the first instances of DNN (line 1), CVS (line 1), and GOP (line 2) should be spelled out, as similarly constructed in corresponding independent Claim 1. For example, the first instance of each should read - - A deep neural network (DNN)-based apparatus for compressive video sensing (CVS), comprising: - - and - - a group of pictures (GOP) - - .
In Claim 10, lines 2, 9, and 17, each instance of “non-key-frame” should likely read - - non-key frame - - .
In Claim 10, line 10, “the video signal sequence” should likely read - - the video sequence - - .
In Claim 10, line 21, “the end-to-end DNN” lacks clear antecedent basis and will be reasonably interpreted as - - an end-to-end DNN - - .
Examiner respectfully requests verification and requires appropriate correction regarding these matters.
Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: “non-key-frame reconstruction module configured to reconstruct” in Claim 1, and “video sequence input module is configured to input”, “GOP division module is configured to divide”, “non-key-frame reconstruction module is configured to reconstruct”, “key-frame reconstruction module is configured to reconstruct”, “video signal reconstruction and output module is configured to arrange”, “image block division module is configured to divide”, “adaptive sampling module is configured to perform”, “multi-hypothesis prediction module is configured to determine”, “residual reconstruction module is configured to perform”, “sub-network training module is configured to cascade”, and “DNN training module is configured to train” in Claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim limitations “non-key-frame reconstruction module configured to reconstruct” in Claim 1, and “video sequence input module is configured to input”, “GOP division module is configured to divide”, “non-key-frame reconstruction module is configured to reconstruct”, “key-frame reconstruction module is configured to reconstruct”, “video signal reconstruction and output module is configured to arrange”, “image block division module is configured to divide”, “adaptive sampling module is configured to perform”, “multi-hypothesis prediction module is configured to determine”, “residual reconstruction module is configured to perform”, “sub-network training module is configured to cascade”, and “DNN training module is configured to train” in Claim 10 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of adequate structure that performs the reconstructing function as in Claim 1 or the inputting, dividing, reconstructing, arranging, performing, determining, cascading, or training functions as in Claim 10. In particular, page 15 of the Specification briefly and generically mentions “the present disclosure may use a form of hardware only embodiments, software only embodiments, or embodiments with a combination of software and hardware” (emphasis added). However, software only embodiments are not adequate structure for performing the functions in Claims 1 and 10 because they do not describe a particular structure for performing the function. The Specification does not provide sufficient or affirmative details such that one of ordinary skill in the art would understand which structure performs the claimed functions. Therefore, Claims 1 and 10 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Dependent Claims 2-9 and 11-20, although not specifically cited above, are also rejected because of the deficiencies of the parent claims.
Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9 and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, Claim 1 recites reconstructing the key frame in lines 8-9 and 29-30 of the claim; therefore, .  
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Although Claims 1-20 contain allowable subject matter, Claims 1, 3-4, 6, 8, 10-12, and 14-16 are currently objected to due to informalities, Claims 1-20 are currently rejected under 35 U.S.C. § 112(b), and Claims 9 and 17-20 are currently rejected under 35 U.S.C. § 112(d). If the claims were rewritten to remove the objections and 35 U.S.C. §§ 112(b) and 112(d) rejections, then Claims 1-20 would be deemed in condition for allowance.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art is Ren et al. (US 10,924,755 B2), in which the disclosure primarily relates to a real time end-to-end learning system for a high frame rate video compressive sensing network (Figs. 1A-2, 3A-4, and 6; col. 6, lines 1-11, and col. 6, line 31 to col. 7, line 31, disclosing the compression encoder (Fig. 1A, element 12) compresses reference frames (Fig. 1A, element 22) and one or more sets of remaining frames (Fig. 1A, elements 24(2)-24(T)) in a group of pictures (Fig. 1A, element 16); the compression decoder (Fig. 1A, element 14) receives the compressed reference video data (Fig. 1A, element 26), which is processed by an eight-layer multi-rate CNN (Fig. 1A, element 30); the reference CNN that is output (Fig. 1A, element 32) is used to train a synthesizing RNN (Fig. 1B, element 34) and may be included in the reconstructed group of pictures (Fig. 1B, element 20); the compression decoder (Fig. 1A, element 14) also receives the remaining video data (Fig. 1A, elements 28(2)-28(T)), which are processed by one or more three-layer multi-rate CNNs (Fig. 1A, elements 36(2)-36(T)), and in which the output of the remaining CNNs is further enhanced using the trained synthesizing RNN (Fig. 1B, element 34); enhanced decompressed remaining frames (Fig. 1B, elements 38(2)-38(T)) are produced by the trained RNN (Fig. 1B, element 34) and included in the reconstructed group of pictures (Fig. 1B, element 20)). 
.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Examiner notes that multiple references cited disclose neural networks used in video compression. For example, the following references show similar features in the claims, although not relied upon: Hogkinson (US 2020/0267416 A1), Figs. 1-9; He (US 2019/0266409 A1), Figs. 1-5.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M WALSH whose telephone number is (571)270-0423. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571) 272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M WALSH/Examiner, Art Unit 2482